Citation Nr: 9909701	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to December 1962, and from January 1963 to May 1985.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.   

The BVA, in April 1995, August 1997, and May 1998, remanded 
this case for further development, and following the 
accomplishment of the requested development, the case was 
returned to the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for headaches 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

However, the threshold question which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lastly, 
there must be evidence of a nexus or relationship between the 
in service injury or disease and the current disorder, as 
shown through medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Service connection is in effect, in pertinent part, for 
tinnitus.

Service medical records show that, in June 1964, the veteran 
reported smoking three packs of cigarettes a day.  In a July 
1964 Report of Medical History, he indicated that he suffered 
from sinusitis, and that he had allergic rhinitis.  In 
February 1968 and December 1975 Reports of Medical History, 
the veteran again indicated that he suffered from sinusitis.  
In January and February 1980 the veteran was diagnosed with 
sinusitis and rhinitis.  In March 1984, the veteran reported 
complaints of chronic occipital and frontal headaches, and he 
was assessed as having a probable tension headache.  By April 
1984, maxillary sinusitis was reported to have resolved, 
however, daily occipital headaches were reported by the 
veteran.  In May 1984, he complained of nasal stuffiness.  It 
was indicated that he smoked cigarettes.  The veteran, in 
December 1984, was assessed with possible sinusitis.  On his 
February 1985 Report of Medical History for purposes of 
retirement, the veteran reported frequent headaches over the 
prior 15 years which were attributed to stress.  He reported 
having sinusitis all his life.  The veteran in a Medical 
History Questionnaire indicated that he had smoked 2 and 1/2 
packs a day for 28 years.  Nose trouble was also reported. 

On VA examination in August 1985, the veteran complained of 
headaches.  A pertinent diagnosis was not entered.

On VA examination in October 1995, the veteran reported 
suffering from chronic headaches.  He indicated that his 
headaches dated from gunnery exposure which he sustained in 
the Army from 1962 to 1964.  His history was also significant 
for chronic sinus disease, and he reported smoking one pack 
of cigarettes per day.  The impression was that the veteran 
did suffer from chronic and severe tension headaches with no 
evidence for migraine headaches.  An ophthalmologic 
examination diagnosed headaches without ophthalmologic cause.
 
VA examination of November 1995 indicated that the veteran 
complained of nonspecific headaches.  A pertinent diagnosis 
was not entered.

On VA examination in April 1996, the veteran complained of 
frontal and maxillary headaches and chronic nasal congestion 
with nasal airway obstruction and rhinorrhea.  The impression 
was nasal airway obstruction from septal deviation with an 
associated chronic sinusitis.

VA outpatient records, dated from April 1996 to June 1996, 
show treatment for headaches and sinusitis. 

VA examination of October 1997 indicated that the veteran 
complained of occipital or bilateral temporal headaches.  The 
diagnosis was chronic tension headaches which were 
exacerbated markedly by heavy use of both nicotine and 
caffeine.  The examiner did not find that the veteran had 
headaches due to either dry eyes or sinusitis.

In a July 1998 VA statement, a physician who previously 
examined the veteran opined that there was no relationship 
between the veteran's headaches and in-service pathology.  In 
an August 1998 VA statement, another physician who previously 
examined the veteran also opined that the veteran's headaches 
were not related to the veteran's in-service pathology.  It 
was his opinion that the veteran's headaches were most 
profoundly caused by sleep deprivation and most importantly 
chronic tobacco use. 

In this case, while the evidence of record reveals that the 
veteran has a current diagnosis for headaches, no examiner 
has linked any headache disorder with either the appellant's 
active duty service or any service connected disorder.  
Additionally, the appellant has not submitted any competent 
evidence otherwise suggesting such a nexus, and in July and 
August 1998 VA physicians specifically opined that there was 
no relationship between the veteran's headaches and inservice 
pathology.  Rather, an August 1998 VA physician opined that 
the veteran's headaches were "profoundly caused by sleep 
deprivation and most importantly chronic tobacco use."  
Indeed, the only supportive evidence presented connecting a 
current headache disorder with service are the veteran's own 
statements and sworn testimony.  These statements, however, 
do not equate to competent evidence relating a present 
condition to the appellant's military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay testimony is not 
competent evidence when the question presented requires 
specialized knowledge).  Accordingly, this claim is found to 
be not well grounded in the absence of competent evidence 
linking a current headache disorder to either the veteran's 
active duty service or a service connected disability.  As 
such, the benefit sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

Service connection for headaches is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Claims for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 7 -


